DETAILED ACTION
Applicant’s reply, filed 16 November 2021 in response to the non-final Office action mailed 16 June 2021, has been fully considered. As per Applicant’s filed claim amendments claims 1-8, 11-19, 21-22 and 29 are pending, wherein: claims 1-8, 12-15, 17-19, 21-22 and 29 have been amended, claim 11 is as previously presented, claim 16 is as originally filed, and claims 9-10, 20 and 23-28 have been cancelled by this and/or previous amendment(s). 

Claim Objections
Claim 2 is objected to because of the following informalities:  the as-amended “NHC=O” recitation is missing the initial hyphen to the nitrogen i.e. -NHC=O.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 11-19, 21-22 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhamu et al. (US PGPub 2011/0017955).
	Regarding claims 1 and 16, Zhamu teaches graphene-modified curing agents for thermosetting resins (abstract), comprising (a) nano graphene platelets, (b) chemical 
	Regarding claims 2-3 and 19, Zhamu teaches the composition as set forth in claims 1 and 16 above and further teaches the chemical functional groups (a) and the reactive molecules (b) are selected from amines, amides, anhdyrides, ketimines, polyamine-epoxy adducts, phenolics, polyols, polyisocyanates, etc. ([0021]; [0039])(instant claim 2; instant claim 3; instant claim 19). Zhamu teaches an embodiment of functionalizing the graphene with the primary reactive molecules of a curing agent such as diethylenetriamine and then combining with a different curing agent such as triethylene-tetramine ([0035]-[0036]). Zhamu teaches epoxy resins (see above).
	Regarding claims 4-5 and 21-22, Zhamu teaches the composition as set forth in claim 1 and 16 above above and further teaches the modified graphene is suitable for use in epoxy resins and other two-part thermosetting resins such as unsaturated polyester, phenolic, polyimide, polyurethane, polyamine-imide, and thermosetting elastomers or rubbers ([0022]; [0040]-[0041]). Zhamu teaches polyols, isocyanates, and dicarboxylic acids ([0041]).
	Regarding claim 6, Zhamu teaches the composition as set forth in claim 1 above and further teaches that either pristine graphene or graphene oxide, wherein 
	Regarding claims 7-8, Zhamu teaches the composition as set forth in claim 1 above and further teaches nanographene platelets (instant flake) having a thickness of 100 nm or smaller, and having length and width typically between 1 and 20µm ([0032]).
	Regarding claim 11, Zhamu teaches the composition as set forth in claim 1 above and teaches the method of functionalizing the graphene with chemical functional group(s) having multiple ends with the first end being bonded to nano graphene and at least a second end reactive with the resin (instant ‘dispersing agent’), and combining with reactive molecules acting as a primary crosslinking agent for the selected resin and combining with said resin system and forming the desired resin/composites (abstract; [0019]-[0022]; [0035]-[0036]; [0041]-[0042]). 
Regarding claim 12, Zhamu teaches the method as set forth in claim 11 above and further teaches either pristine graphene or graphene oxide, wherein pristine graphene is preferred ([0020]) and pristine graphene is essentially oxygen free ([0038]).
Regarding claims 13-15, Zhamu teaches the method as set forth in claim 12 above. Zhamu further teaches single- or multi-layer graphene obtained from direct ultrasonication of a graphitic material selected from natural graphite, synthetic graphite, highly oriented pyrolytic graphite, carbon or graphite fiber, carbon or graphitic nano-fiber, meso-carbon micro-bead, etc. ([0020];  example 1).
It is noted that the recitations of claims 13-15 are directed to the graphene product used in the method of preparing the graphene composition of claim 11. As claims 13-15 are product-by-process claims, patentability of said claims is based on the In re Marosi, 710 F2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983); and MPEP 2113).
Regarding claims 17-18, Zhamu teaches the composition as set forth in claim 16 above and further teaches the amount of graphene is no less than 0.01 wt% ([0019]; [0042]; see examples at 0.1, 0.2, 0.3, 0.5, 1 and 1.5 wt%). Zhamu teaches attaching the functional groups by dispersing the graphene directly into the selected curing agent, exemplified at 4 wt% (examples 5 and 7), mixing the functionalized graphene with the selected reactive molecule, exemplified in a range of 0.01 to 20 wt% (example 6), to form the modified graphene and combining the modified graphene with the resin in a one-to-four weight ratio (example 8). 
Regarding claim 29, Zhamu teaches the composition as set forth in claim 16 above and further teaches forming pre-pregs and composites by combining the modified graphene curing agents with the resins to form a reactive mixture that is combined with fibers or woven fabrics (instant substrate).


Response to Arguments/Amendments
The objections of claims 1-8, 12-19, 21-22 and 29 are withdrawn as a result of Applicant’s filed claim amendments. Note the new objections as set forth above, as necessitated by Applicant’s filed claim amendments.

claims 1-8, 11-15 and 29 are withdrawn as a result of Applicant’s filed claim amendments. 

The 35 U.S.C. 102(a)(1) rejection of claims 1-8, 11-19, 21-22 and 29 as anticipated by Zhamu et al. (US PGPub 2011/0017955) is maintained. Applicant’s arguments (Remarks, pages 7-8) have been fully considered but were not found persuasive. 
Applicant’s arguments to independent claims 1 and 16 (Remarks, page 7) are not found persuasive. Zhamu teaches two main embodiments, the first wherein the NGPs are functionalized with a curing agent (‘reactive molecules’) and then allowed to stay in an excess of the same curing agent, and the second wherein those functionalized NGPs are recovered and added to a different curing agent for the selected resin ([0019]; [0022]; [0035]-[0036]; [0042]). The functionalizing curing agent/reactive molecules of Zhamu are readable over the instantly claimed dispersing agent and the ‘excess’ or ‘different’ curing agents for the selected resin systems of Zhamu are readable over the instantly claimed active hydrogen-containing resin or hardener. The surfactants used/discussed by Zhamu with respect to exfoliation of pristine graphite material was not relied upon in the rejection to meet the claimed ‘dispersing agent’. 
Applicant attempts to assert a definition of what is meant by ‘dispersing agent’ as set forth in the specification. Regarding the citation of page 7, lines 5-10, the specification merely states that functionalizing with the dispersing agent will help prevent agglomeration. Zhamu teaches that the functionalizing agent bonds to the edges and surfaces of the graphene and functionalizes said graphene ([0019]; [0021]; In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993)). Secondly, the specification recites a far broader ‘meaning’ of what constitutes a dispersing agent than the very specific solvent based dispersing agent at page 3, lines 18-21, and water based dispersing agent at page 4, lines 3-7. It is noted that the specification at pages 3 line 18 to page 4 ln 7 is directed to preferred dispersing agents having pigment ‘affnic groups’. It is noted the specification at page 3, lines 7-11, teaches broadly any dispersing agent preferably having amino, hydroxyl and carboamide functional groups. Zhamu teaches the functionalizing agents are selected from molecules having preferably amine, amide and hydroxy chemical functional groups ([0021]; [0039]).
Applicant’s argument to claim 11 (Remarks, page 8) are not persuasive. As noted above Zhamu teaches the NGPs are functionalized with a curing agent (‘reactive molecules’) and then allowed to stay in an excess of the same curing agent, or are recovered and added to a different curing agent for the selected resin ([0019]; [0022]; [0035]-[0036]; [0042]). Zhamu teaches the NGPs are dispersed in the curing agents and subjected to heat, catalysts, ultrasonication or combinations thereof ([0035]-[0038]).

Applicant argues Zhamu fails to teach instant as-amended claim 29 (Remarks, page 8-9). This is not found persuasive. Zhamu teaches forming pre-pregs and composites by combining the modified NGPs with resin systems to form a reactive mixture, wherein the fibers and woven fabrics of Zhamu are readable over a substrate ([0023]; [0043]). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE L STANLEY/           Primary Examiner, Art Unit 1767